Goodrich, P. J.:
The expression in the opinion in this case that we must apply here the same rule that we have heretofore applied in cases of this character,” citing Rippe v. Metropolitan Street R. Co. (35 App. Div. 321) and Edgerley v. Long Island R.R. Co. (44 id. 476), was not intended by the court as an adoption of a fixed rule to the effect that a judgment will not be reversed as against the weight of evidence unless so contrary to the preponderant proof as to startle by its absurdity,"or to suggest suspicion of evil infiuence. The general rule is recognized that such reversal will be directed when required in the interest of justice, whatever consideratians may have influenced the verdict. A re-examination of the case, however, suggests the propriety, under the circumstances, of granting the motion fora reargUment, which may be had on the first day of the next term for the hearing of appeals* in enumerated cases.